                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


JON R. ADAMS,                               )
                                            )
                      Plaintiff             )
                                            )
v.                                          )       1:19-cv-00547-GZS
                                            )
MATTHEW MAGNUSSON, et al.,                  )
                                            )
                      Defendants            )


        RECOMMENDED DECISION ON MOTION FOR PRELIMINARY
      INJUNCTION/MOTION FOR TEMPORARY RESTRAINING ORDER

       Plaintiff, an inmate at the Maine Correctional Center (MCC), seeks immediate

injunctive relief based on alleged retaliatory action taken by Scott Landry, the warden of

MCC, and Unit Manager Charles Dame. (Motion, ECF No. 100.)

       When evaluating a request for injunctive relief, courts “must consider (1) the

likelihood of success on the merits; (2) the potential for irreparable harm if the injunction is

denied; (3) the balance of relevant impositions, i.e., the hardship to the nonmovant if

enjoined as contrasted with the hardship to the movant if no injunction issues; and (4) the

effect (if any) of the court’s ruling on the public interest.” Ross–Simons of Warwick, Inc. v.

Baccarat, Inc., 102 F.3d 12, 15 (1st Cir. 1996) (citing Weaver v. Henderson, 984 F.2d 11, 12

&n.3 (1st Cir. 1993), and Narragansett Indian Tribe v. Guilbert, 934 F.2d 4, 5 (1st Cir.

1991)). “The sine qua non of this four-part inquiry is likelihood of success on the merits; if

the moving party cannot demonstrate that he is likely to succeed in his quest, the remaining


                                                1
factors become matters of idle curiosity.” New Comm Wireless Servs., Inc. v. SprintCom,

Inc., 287 F.3d 1, 9 (1st Cir. 2002).

       In his complaint, Plaintiff seeks to recover damages for injuries he sustained when he

was assaulted in 2019 by another inmate when he was incarcerated at the Maine State Prison.

Through his motion, he contends injunctive relief is warranted due to the actions in 2021 of

two individuals who are not parties to this case. Plaintiff’s claim of retaliation is not based

on the claim Plaintiff asserts in his complaint. Plaintiff thus has not demonstrated that he is

likely to prevail on the claim he asserts in this case and, therefore, he has failed to establish

that he is entitled to injunctive relief against the defendants in this case. See Bryant v. Nolan,

No. CIV.A.09-2672(JBS), 2009 WL 2843902, at *2 (D.N.J. Sept. 1, 2009) (rejecting request

for temporary restraining order in part because “the movants ask for relief from different

defendants, and on grounds different from those of the complaint”). Accordingly, I

recommend the Court deny Plaintiff’s motion for injunctive relief.

                                               NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen (14)
       days of being served with a copy thereof. A responsive memorandum shall be
       filed within fourteen (14) days after the filing of the objection.




                                                2
             Failure to file a timely objection shall constitute a waiver of the right to
       de novo review by the district court and to appeal the district court’s order.


                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 6th day of July, 2021.




                                               3
